

117 HCON 37 IH: Honoring the men and women who paid the ultimate price for the Nation’s freedom and recommitting the people of the United States to remember and renew the legacy of Memorial Day.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 37IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Budd submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONHonoring the men and women who paid the ultimate price for the Nation’s freedom and recommitting the people of the United States to remember and renew the legacy of Memorial Day.Whereas it is essential to remember and renew the legacy of Memorial Day, which was established in 1868 to pay tribute to individuals who made the ultimate sacrifice in service to the United States;Whereas Congress made the observance of Memorial Day a Federal holiday in 1971;Whereas the first Memorial Day celebrations, which at the time was commonly referred to as Decoration Day, often involved mass closures of businesses within a town for the day while residents would visit the graves of soldiers, decorating them with flowers and flags;Whereas Memorial Day is intended to be a somber remembrance and honoring of the sacrifice of the men and women who died during the performance of their military duties;Whereas in 2000, Congress passed the National Moment of Remembrance Act in which Congress found that greater strides must be made to demonstrate appreciation for those loyal people of the United States whose values, represented by their sacrifices, are critical to the future of the United States; andWhereas in 2000, Congress asked the people of the United States to participate in a symbolic and solemn National Moment of Remembrance at 3:00 p.m. local time on Memorial Day to honor the men and women of the United States who died in the pursuit of freedom and peace: Now, therefore, be itThat Congress—(1)urges all Americans to continue to observe the National Moment of Remembrance to demonstrate respect for the courage and sacrifice of the approximately 1,300,000 members of the Armed Forces who have lost their lives in war from 1775 to 2021;(2)recognizes that Memorial Day is a day distinctly intended to commemorate and honor the military personnel who never returned home; and(3)recognizes that the ability of the House of Representatives and Senate, along with the rest of the Government, to provide representative governance for the people of the United States would not be possible without the bravery of those members of the Armed Forces who are honored on Memorial Day.